Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 1 of 13 PageID #: 803




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  NEW ALBANY DIVISION

MARY RODGERS-ROUZIER on behalf of                    )
herself and all others similarly situated,           )
                                                     )
                             Plaintiff,              )
                                                     )
                        v.                           )      No. 4:20-cv-00004-SEB-DML
                                                     )
AMERICAN QUEEN STEAMBOAT                             )
OPERATING COMPANY, LLC,                              )
HMS GLOBAL MARITIME LLC,                             )
                                                     )
                             Defendants.             )

     ORDER ON DEFENDANTS' MOTION TO DISMISS PLAINTIFF'S AMENDED
       COMPLAINT OR ALTERNATIVELY TO STAY LITIGATION PENDING
                      INDIVIDUAL ARBITRATION

        On June 8, 2020, Plaintiff Mary Rodgers-Rouzier, individually and on behalf of

 those similarly situated, filed her Amended Complaint, alleging that Defendants violated

 the Fair Labor Standards Act, 29 U.S.C. § 203 et seq. (“FLSA”), by failing to pay her for

 the hours she worked in excess of forty per week. Now before the Court is Defendants'

 Motion to Dismiss Plaintiff's Amended Complaint or, in the Alternative, to Stay

 Litigation Pending Individual Arbitration. [Dkt. 75]. For the reasons set forth herein, this

 motion is denied. 1




 1
  Defendant American Queen Steamboat Operating Company, LLC's Motion to Dismiss
 Complaint or Stay Litigation, [Dkt. 16], filed prior to the submission of Plaintiff's Amended
 Complaint, is denied as moot.
                                                 1
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 2 of 13 PageID #: 804




                                        Background

    I.      Ms. Rodgers-Rouzier's Employment with Defendants

         Ms. Rodger-Rouzier's Amended Complaint alleges the following facts, which we

 accept as true in this context.

         Defendants, owners and operators of a river cruise line, oversee the voyages of

 multiple cruise boats traveling along various rivers in the United States, including the

 Mississippi, Tennessee, and Ohio Rivers. Ms. Rodgers-Rouzier has been employed by

 Defendants as a bartender since February 2015. In this role, Ms. Rodgers-Rouzier's

 primary duties include preparing and serving drinks to guests and maintaining a clean and

 fully stocked bar area. She is charged with knowing Defendants' bar menu, drink recipes,

 and serving procedures. In sum, Ms. Rodgers-Rouzier's "job duties as a bartender for

 Defendants are essentially the same as a bartender who works in a bar or restaurant on

 land." [Am. Comp. ¶ 37]. She is not responsible for the maintenance, upkeep, or safety of

 any equipment related to the operations of the cruise boats, nor does she provide any

 engineering, or docketing support to the boats or any safety-related services to guests.

         In her position as a bartender, Ms. Rodgers-Rouzier works six-week tours on one

 of Defendants' vessels, followed by two weeks off. During her weeks on board the vessel,

 Ms. Rodgers-Rouzier works seven days a week, averaging twelve hours of work per day.

 Her compensation includes a daily rate as well as a percentage of a service fee charged to

 guests. Ms. Rodgers-Rouzier is not paid overtime for any hours she works during a week

 in excess of forty.



                                              2
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 3 of 13 PageID #: 805




          Ms. Rodgers-Rouzier's lawsuit alleges that Defendants have misclassified her as

 exempt from overtime compensation, in violation of the FLSA's overtime provisions. She

 also advances this alleged violation of the FLSA on behalf of other "similarly situated

 persons," including "all current employees, laundry attendants, and housekeepers."

    II.      The Parties' Arbitration Agreement

          As a condition of her employment, Ms. Rodgers-Rouzier entered into an

 employment agreement with Defendants, which contained various provisions providing

 for arbitration of disputes between Ms. Rodgers-Rouzier and Defendants ("Arbitration

 Agreement") [Dkt. 76-1, Exhibit 1]. The Arbitration Agreement states, in pertinent part,

 as follows:

          Employee Agrees to Arbitrate.

    1. In exchange for employment and/or continued employment, I (“Employee”) agree
       that I will settle any and all claims, disputes or controversies arising out of or
       relating to my candidacy for employment, employment and/or cessation of
       employment with [HMS and/or American Queen] … exclusively by final and
       binding arbitration before a single, neutral Arbitrator. Claims for unemployment
       benefits, workers compensation or disability benefits or claims under the National
       Labor Relations Act are expressly excluded.

          [...]

    6. Miscellaneous

          This Agreement and the applicability/construction of any arbitration decision shall
          be governed by the Federal Arbitration Act. The provisions of this Agreement
          shall be severable. If any portion of this Agreement is held to be invalid or
          unenforceable, it shall not affect the remaining portions of this Agreement. This
          Agreement may be modified by a court or an arbitrator to render it enforceable.

          [...]



                                               3
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 4 of 13 PageID #: 806




         [Dkt. 76-1, Exhibit 1].

         Defendants contend that the Arbitration Agreement prohibits Ms. Rodgers-

 Rouzier from pursuing her FLSA claims in this court. Moreover, because the Arbitration

 Agreement does not specifically include the resolution of consolidated disputes,

 Defendants seek the dismissal of the collective action claims set out in the Amended

 Complaint and an order to compel Plaintiff to pursue arbitration individually.

 Alternatively, Defendants request an order staying Plaintiffs' collective action claims

 pending the completion of Ms. Rodgers-Rouzier's personal arbitration claims.

                                           Analysis

    I.      Standard of Review

         "An arbitration clause is simply a type of forum-selection clause . . . [A] motion

 seeking dismissal based on an agreement to arbitrate therefore should be decided under

 Rule 12(b)(3)." Johnson v. Orkin, LLC, 556 F. App’x 543, 544 (7th Cir. 2014); see also

 Faulkenberg v. CB Tax Franchise Systems, LP, 637 F.3d 801, 806 (7th Cir. 2011) ("[W]e

 have held that a motion to dismiss based on a contractual arbitration clause is

 appropriately conceptualized as an objection to venue, and hence properly raised under

 Rule 12(b)(3).") (internal quotations omitted).

         In ruling on Defendants' motion, we accept as true the well-pled allegations in the

 complaint. Faulkenberg, 637 F. 3d at 806. However, we are "not obligated to limit [our]

 consideration to the pleadings [or to] convert the motion to one for summary judgment if

 the parties submit evidence outside the pleadings." Id. at 809-10. It is thus appropriate for



                                               4
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 5 of 13 PageID #: 807




 the court to consider the evidence that the parties have submitted in conjunction with

 their legal arguments, including the Arbitration Agreement. Id.

    II.      Discussion

          Federal policy favors the enforcement of private arbitration agreements. Fields v.

 Howe, 2002 WL 418011, at *1 (S.D. Ind. Mar. 14, 2002); Brown v. Surety Fin. Serv.,

 Inc., 2000 WL 528631, *1 (N.D.Ill. March 24, 2000) (citing Moses H. Cone Memorial

 Hosp. v. Mercury Const. Corp., 460 U.S. 1, 24 (1983)). Under such policy, the Federal

 Arbitration Act (FAA), which governs the parties' Arbitration Agreement here,

 "authorizes a district court to compel arbitration of any issue covered by a valid and

 enforceable arbitration agreement." Id. (citing 9 U.S.C. § 4). An agreement to arbitrate

 "must be enforced 'save upon such grounds as exist at law or in equity for the revocation

 of any contract.'" Hill v. Gateway 2000, Inc., 105 F.3d 1147, 1148 (7th Cir.1997)

 (quoting 9 U.S.C. § 2); see also Sharif v. Wellness Int'l Network, Ltd., 376 F.3d 720, 726

 (7th Cir. 2004) ("The Federal Arbitration Act, however, states that if the parties have an

 arbitration agreement and the asserted claims are within its scope, the motion to compel

 cannot be denied.")

          Notwithstanding this "liberal federal policy favoring arbitration agreements,"

 Congress has carved out from the FAA's coverage certain types of employment contracts,

 including "contracts of employment of seamen, railroad employees, or any other class of

 workers engaged in foreign or interstate commerce." New Prime Inc. v. Oliveira, 139 S.

 Ct. 532, 534 (2019) (quoting 9 U.S.C. § 1). Accordingly, prior to ordering arbitration, the

 Court must determine whether any of the Section 1 exceptions apply. Id.

                                               5
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 6 of 13 PageID #: 808




        Ms. Rodgers-Rouzier maintains that the Court cannot compel her to arbitrate,

 given that two of the categories of exempt employees enumerated in Section 1 of the

 FAA apply to her. Specifically, she represents that she is a "seaman" under the FAA as

 well as a "transportation worker." We agree that Ms. Rodgers-Rouzier is a "seaman" for

 purposes of the FAA and thus cannot be compelled to arbitrate her claims pursuant to the

 exclusions listed in this statute.

        In deciding whether Ms. Rogers-Rouzier is a "seaman," we consider the

 membership entailed in this category. Wallace v. Grubhub Holdings, Inc., 970 F.3d 798,

 800 (7th Cir. 2020). That determination is not a straightforward matter, however, largely

 because the FAA is silent as to who qualifies as a "seaman." In addition, there is a dearth

 of case law within our Circuit defining this term. Our research discloses that this precise

 issue of statutory interpretation is likely one of first impression within the Seventh

 Circuit.

        Defendants advance no argument as to the correct interpretation of this term,

 though they assert in conclusive fashion that Ms. Rodgers-Rouzier is not a seaman for

 FAA purposes.

        Ms. Rogers-Rouzier proffers an analogous statute, the Jones Act, 2 as the source of

 a definition of the term "seamen." Of the few courts that have confronted this statutory

 interpretation issue, the Jones Act has been relied upon for a definition of the category of


 2
  "The Jones Act creates a federal negligence claim for any seaman injured in the course of
 employment. 46 U.S.C. app. § 688(a). Congress enacted the Jones Act to provide seamen with
 heightened legal protection because of their exposure to perils of the sea." Howard v. S. Illinois
 Riverboat Casino Cruises, Inc., 364 F.3d 854, 856 (7th Cir. 2004) (internal quotations omitted).
                                                  6
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 7 of 13 PageID #: 809




 "seamen." See, e.g., Brown v. Nabors Offshore Corp., 339 F.3d 391, 395 (5th Cir. 2003)

 (rejecting argument that "seamen" had different meanings under the FAA and the Jones

 Act); Veliz v. Cintas Corp., 2004 WL 2452851, at *4 (N.D. Cal. Apr. 5, 2004), modified

 on other grounds on reconsideration, 2005 WL 1048699 (N.D. Cal. May 4, 2005)

 ("Although the FAA does not define 'seamen,' courts have relied on judicial interpretation

 of the Jones Act, such that a seaman under the Jones Act is also a seaman for the

 purposes of exemption under § 1 of the FAA."); Owen v. W. Travel, Inc., 2003 WL

 25961848, at *7 (W.D. Wash. Dec. 12, 2003) ("[T]his court . . . is convinced that

 construction of "seaman" under the FAA exemption should be akin to its construction

 under the Jones Act[.]"). Though the Seventh Circuit has not expressly addressed this

 issue, it has acknowledged that the FAA would be inapplicable to an individual who

 qualified as a seaman under the Jones Act. See Sherwood v. Marquette Transp. Co., LLC,

 587 F.3d 841, 842 (7th Cir. 2009).

        With this guidance, we hold that Ms. Rodgers-Rouzier is a "seaman" as defined in

 the Jones Act, which definition we shall import in determining whether a FAA seaman

 exception exists.

        However, Congress has left the term "seamen" undefined even in the Jones Act,

 relying on "the courts to define the central term." Howard, 364 F.3d at 856. The Supreme

 Court has provided helpful guidance, noting that the key to who qualifies as s seaman

 turns on his/her "employment-related connection to a vessel in navigation." McDermott

 Int'l, Inc. v. Wilander, 498 U.S. 337, 355 (1991). That determination is tied to two

 elements: "The worker's duties must contribute to the function of the vessel or to the

                                              7
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 8 of 13 PageID #: 810




 accomplishment of its mission, and the worker must have a connection to a vessel in

 navigation (or an identifiable group of vessels) that is substantial in both its duration and

 its nature." Chandris, Inc. v. Latsis, 515 U.S. 347, 347 (1995).

        Whether Ms. Rodgers-Rouzier, whose duties as a bartender on Defendants' river

 cruise boats mirror those of any bartender on land, can satisfy these elements is a novel

 question of law; only two courts, the Western District of Washington and the Northern

 District of Illinois, appear to have addressed and resolved this precise question.

        In Owen v. Travel Inc., plaintiffs, comprised of "cooks, bartenders, and customer

 service representatives," alleged that Defendants, cruise ship owners and operators,

 violated the FLSA by failing to compensate plaintiffs for the hours they worked per week

 in excess of forty. 2003 WL 25961848, at *1, 7. As in the case before us, Defendants

 sought to compel arbitration pursuant to the FAA, and plaintiffs rejoined that they were

 outside the FAA's reach on the grounds that they were "seamen." Adopting the Supreme

 Court's interpretation of "seamen," the Western District of Washington agreed with

 plaintiffs that they were "seamen" under the Jones Act and, correspondingly, the FAA.

 Id. at *7, 8.

        The Owen Court determined that the function of the defendant's cruise ships was

 to provide transportation and entertainment—much like Defendants' river boats here, says

 Ms. Rodgers-Rouzier. The Owen Court reasoned that plaintiffs contributed to this

 function "by providing food, drink and customer services to the vessels' passengers," thus

 satisfying the first Chandris prong. Id. at *8. The Court also found that the plaintiffs'

 connection to a "vessel in navigation" was substantial in both nature and duration, given

                                               8
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 9 of 13 PageID #: 811




 that their duties were discharged aboard the cruise ship on which they stayed for the

 duration of the ship's time in navigation. See id. at *7-8.

        The Northern District of Illinois reached a similar result in Wiora v. Harrah's

 Illinois Corp.. There, plaintiff, a waitress aboard a casino-style river boat, sued her

 employer under the Jones Act. 68 F. Supp. 2d 988 (N.D. Ill. 1999). At issue, in part, was

 whether plaintiff qualified as a "seaman" for Jones Act purposes. As in Owen, the Wiora

 Court found that she satisfied the elements of a "seaman": first, she clearly had an

 employment-related connection to the riverboat casino, and, second, this connection was

 substantial in both nature and duration given that she was a "full-time employee on [the]

 riverboat casino and she played an integral role in the service of customers on the boat."

 Id. at 992.

         Though Ms. Rodgers-Rouzier has directed us to the decision in Owen, requesting

 that we adopt its analysis, Defendants failed to address this case in anyway. Defendants

 also failed to address Wiora or any other applicable, relevant legal authorities analyzing

 this issue, including making no attempt to distinguish the facts, the rationales, or the legal

 conclusions of Owen or Wiora from those before us. These holdings are consistent with

 dicta from the Seventh Circuit indicating that bartenders, such as Ms. Rodgers-Rouzier,

 would qualify as seamen under the Jones Act. Harkins v. Riverboat Servs., Inc., 385 F.3d

 1099, 1103 (7th Cir. 2004) (noting that "a waiter employed on a cruise ship . . . might be

 exposed to some of the hazards inherent in working on a ship, and this might justify




                                               9
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 10 of 13 PageID #: 812




  classifying him as a seaman for the Jones Act"). 3 For all these reasons, we adopt the

  reasoning and conclusions of the courts in Owen and Wiora.

          Thus, we hold that Ms. Rodgers-Rouzier's employment qualifies her as a

  "seaman." Defendants' cruises provide entertainment and transportation to those aboard

  the boats and, to staff its cruises, Defendants employ bartenders, waiters, and kitchen

  staff. Ms. Rodgers-Rouzier's duties as a bartender contribute to the entertainment

  function provided for passengers by the cruise boats. This satisfies the first Chandris

  element. Additionally, because she performs her duties aboard the cruise boats, on which

  she remains and lives for six-week intervals while the boats navigate various bodies of

  water, 4 her connection to these vessels is substantial both in nature and duration.

         Defendants also contend that Ms. Rogers-Rouzier's asserted seaman status

  "contradicts" the allegations in her complaint, to wit, that her responsibilities are

  comparable to any bartender on land. This comment might carry more weight if it had

  been tied to some attempt by Defendants to interpret the term "seaman" under the FAA.

  Moreover, as we have found previously, her allegations are consistent with the definition

  and use of the term "seamen" under the Jones Act and the FAA. For all of these reasons,


  3
    Numerous other courts have presumed workers such as Ms. Rodgers-Rouzier to be Jones Act
  "seamen" without any analysis of the elements. See, e.g., Gifford v. Am. River Transp. Co., 833
  F. Supp. 2d 684, 689 (W.D. Ky. 2011); Plesha v. M/V INSPIRATION, 419 F. Supp. 2d 67, 75
  (D.P.R. 2006). At least one court, in resolving the defendant/employer's motion for summary
  judgment on its employee/riverboat casino bartender's Jones Act claim, found that a reasonable
  juror could conclude that the employee satisfied the Chandris elements. Lara v. Harveys Iowa
  Mgmt. Co., 109 F. Supp. 2d 1031, 1037 (S.D. Iowa 2000) (noting that, in the context of resolving
  a Jones Act claim, determining who is a seaman is a mixed question of law and fact).
  4
    There is no dispute between the parties that Defendants' boats, while they are cruising, qualify
  as "vessels in navigation," cruising rivers rather than seas. See Johnson v. John F. Beasley Const.
  Co., 742 F.2d 1054, 1063 (7th Cir. 1984).
                                                  10
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 11 of 13 PageID #: 813




  we hold that Ms. Rodgers-Rouzier qualifies as a seaman for purposes of Section 1 of the

  FAA, 5 and thus cannot be compelled to arbitrate under this statute. 6

         We briefly address one final contention by Defendants. They suggest that Ms.

  Rodgers-Rouzier cannot claim to be a seaman for FAA purposes without also conceding

  to be a seaman for FLSA purposes. Because seamen are exempt from the FLSA, 29

  U.S.C § 312(b)(6), finding that Ms. Rodgers-Rouzier is a seaman under the FAA would

  be fatal to her FLSA claim, according to Defendants.

         We need not determine definitively at this juncture whether Ms. Rodgers-Rouzier

  is a seaman under the FLSA, since the Court is not required to make such a determination

  at the outset of litigation, and Defendants have not sought the dismissal of Ms. Rodgers-

  Rouzier's complaint on the grounds that the FLSA seamen exemption applies. We shall


  5
    Having determined that Ms. Rodgers-Rouzier is a seaman under the FAA, we need not review
  her contention that she is also exempt from arbitration on the grounds that she is a
  "transportation worker."
  6
    We deny Defendants' request to submit additional authority because we are in agreement with
  Plaintiffs that their proffered authority is not tethered to arguments made by Defendants in their
  briefing on their motion to compel; rather, Defendants, for the first time, argue in their motion to
  submit additional authority that Ms. Rodgers-Rouzier may be compelled to arbitrate under state
  law if we determine she is beyond the reach of the FAA. Nowhere in Defendants' motion to
  compel and the corresponding briefing do Defendants suggest that they are moving to compel
  arbitration under state law. Defendants' briefing also omits any reference to which state's
  arbitration policy would govern here as well as any discussion of whether and to what extent
  such policy compels arbitration. We reject Defendants' implication that their arguments
  regarding the validity of Ms. Rodgers-Rouzier's employment contract for the purposes of
  deciding whether arbitration should be compelled under the FAA address the distinct legal issue
  of whether state law compels arbitration in the circumstances presented. The parties'
  acknowledgments of this latter issue in their disputes regarding Defendants' entitlement to
  submit additional authority and Ms. Rodgers-Rouzier's entitlement to submit a surreply do not
  suffice to create a justiciable issue as to whether Ms. Rodgers-Rouzier must be compelled to
  arbitrate under state law. See Atwood v. Rent-A-Ctr. E., Inc., 2016 WL 2766656, at *3 (S.D. Ill.
  May 13, 2016); Sherwood v. Marquette Transp Co., LLC, 2010 WL 99688, at *1 (S.D. Ill. Jan.
  7, 2010). Having denied Defendants' request to submit additional authority, we also deny as
  moot Plaintiffs' request to submit a surreply.
                                                   11
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 12 of 13 PageID #: 814




  reserve for another day this argument by Defendants, except to the note that the Seventh

  Circuit has ruled that "the classification of an employee as a seaman under one statute or

  admiralty doctrine does not necessarily require that he be so classified under another one

  which might have a different purpose." Harkins, 385 F. 3d at 1103.

                                       CONCLUSION

         Defendants' Motion to Dismiss Plaintiff's Amended Complaint, or in the

  Alternative, to Stay Litigation Pending Individual Arbitration, [Dkt. 75], is denied.

  Defendant American Queen Steamboat Operating Company, LLC's Motion to Dismiss

  Complaint or Stay Litigation, [Dkt. 16], is denied is moot. Defendants' Motion to

  Submit Additional Authority, [Dkt. 89], as well as Plaintiff's Motion for Leave to File

  Surreply, [Dkt. 92], are both denied.

         IT IS SO ORDERED.


         Date:        3/10/2021                    _______________________________
                                                   SARAH EVANS BARKER, JUDGE
                                                   United States District Court
                                                   Southern District of Indiana


  Distribution:

  Sarah Arendt
  WERMAN SALAS P.C.
  sarendt@flsalaw.com

  Augustus S. Herbert
  MIDDLETON REUTLINGER
  aherbert@middreut.com

  Robert P. Herre
  rpherre@aol.com


                                              12
Case 4:20-cv-00004-SEB-DML Document 97 Filed 03/10/21 Page 13 of 13 PageID #: 815




  Bobby R. Miller, Jr.
  MILLER HAHN, PLLC
  bmiller@millerlaw-firm.com

  Dennis D. Murrell
  MIDDLETON & REUTLINGER
  dmurrell@middletonlaw.com

  Loren T. Prizant
  MIDDLETON REUTLINGER
  lprizant@middletonlaw.com

  Maureen A. Salas
  WERMAN SALAS P.C.
  msalas@flsalaw.com

  Michael Tresnowski
  WERMAN SALAS P.C.
  mtresnowski@flsalaw.com

  Douglas M. Werman
  WERMAN SALAS PC
  dwerman@flsalaw.com




                                       13
